Citation Nr: 1708996	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  11-21 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to service connection for a left shoulder disability. 

2. Entitlement to service connection for a skin disability, including as a result of exposure to ionizing radiation and/or mustard gas.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

N. Laroche, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1996 to May 2000.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction over his appeal was subsequently transferred to the RO in Lincoln, Nebraska.

In April 2013, the Veteran testified at a Board hearing.  He previously testified at a hearing before a Decision Review Officer (DRO) in March 2012.  Hearing transcripts are of record.

In December 2014, the Veteran's claims for service connection for a skin disability, left shoulder disability, and ankle disability were remanded for further development.  In February 2015, the RO granted service connection for a left ankle disability effective August 10, 2010.  This action resolved the claim for service connection for a left ankle previously on appeal.  See Granthan v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997).  

The issue of entitlement to service connection for a skin disability, including as a result of exposure to ionizing radiation and/or mustard gas, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part. 



FINDING OF FACT

A left shoulder disability was not shown during the Veteran's active service or for many years thereafter, and the most probative evidence indicates that his post-service left shoulder disability is not causally related to his active service or any incident therein.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107(b) (West 2016); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence VA will obtain versus the information and evidence he is expected to provide.  38 C.F.R. § 3.159 (2016). 

The Veteran was provided this required notice and information for establishing his entitlement to service connection for these claimed disabilities in an August 2010 letter, prior to the initial adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  Therefore, VA has satisfied its duty to notify the Veteran concerning the claim. 

VA also has a duty to assist the Veteran with his claim by obtaining all potentially relevant records and providing an examination or obtaining a medical opinion when needed to assist in making a decision on the claim.  Here, to satisfy this additional obligation, the Veteran's service treatment records (STRs) and post-service VA and identified private treatment records have been obtained and associated with the file for consideration.  

Further, the Board notes that it remanded the case in December 2014 to obtain a VA examination for the Veteran's left shoulder disability.  In January 2015, the Veteran underwent an examination with an appropriate physician.  The Board finds that the VA examination is sufficient in regards to the Veteran's left shoulder disability, as it is predicated on consideration of the medical records in the Veteran's claims files, to include the Veteran's statements, and documents that the examiner conducted a full physical examination of the Veteran.  Therefore, VA's duties to assist with respect to obtaining all relevant records, examinations, and opinions have been met.  See 38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 277 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Service Connection

The Veteran seeks service connection for a left shoulder disability, which he contends resulted from overuse of handling ammunition during active duty, along with various military duties.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection also may be granted for a disability shown after service, when all of the evidence, including that pertinent to service, shows that it was traceable to a disease or injury incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element for certain chronic disabilities listed in 38 C.F.R § 3.309(a) is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a).  Arthritis is a chronic disease.  See 38 U.S.C.A § 1101(3); 38 C.F.R. § 3.309(a).   

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency, "a legal concept determining whether testimony may be heard and considered," and credibility, "a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

STRs include a February 1996 enlistment examination report indicating a normal musculoskeletal clinical evaluation.  A February 1996 medical history report indicates that the Veteran stated that he experienced back pain and flare-ups but denied painful or "trick" shoulder or elbow.  In a July 1998 medical examination report, the examining physician noted a normal musculoskeletal clinical evaluation, and in his report of medical history, the Veteran denied painful or "trick" shoulder or elbow.  An April 2000 separation examination report noted a normal musculoskeletal clinical evaluation, and in his report of medical history the Veteran denied painful or "trick" shoulder or elbow.  The separation report of medical examination reflected the Veteran's complaints of recurring back pain and a left ankle injury, as well as detailed descriptions of how the Veteran incurred the injuries, and the symptoms the Veteran was experiencing. 

The Veteran's STRs include reports of multiple examinations the Veteran received while on active duty.  The Veteran was regularly seen for annual examinations and sick call visits where the physician detailed the Veteran's statements, symptoms, complaints, and health issues concerning his back, ankle, cheek, bronchitis, right hand, eyesight, and skin problems.  STRs, however, are silent for any complaints, treatments, or diagnoses of a left shoulder disability.  

In March 2012, the Veteran testified at a hearing before a DRO.  The Veteran stated that his left shoulder condition was due to repeated shoulder injuries from physical training (pushups and grass drills) and from lifting heavy machinery in chemical operations.  The Veteran stated that he would also have to carry a scuba tank that rested on his shoulder for long periods of time when he was cleaning bunkers.  He estimated the various weights of mortar rounds to be as heavy as 200 pounds.  When asked whether the Veteran sought treatment for his left shoulder complaints, the Veteran stated that he did not.  He indicated that he took over-the-counter medications and used ice packs when necessary; however, the Veteran stated that he did seek medical treatment for other complaints or conditions he experienced. 

In April 2013, the Veteran testified at a hearing before the Board.  The Veteran went into more detail regarding his military occupational specialty as an ammunition specialist.  He testified that he would have to throw boxes on top of his shoulders quite frequently.  When asked whether he had sought treatment for his left shoulder during service, the Veteran stated that he had not because "the command staff frowned on the weakest link."  He further explained that "they would say you were medically unfit for duty, and [he] did not want to be considered the weakest link."  Nevertheless, the Veteran stated that he did seek medical treatment for other complaints or conditions he experienced while stationed at Johnston Atoll.  

A January 2015 VA examination report reflects that the Veteran was diagnosed as having mild acromioclavicular (AC) degenerative joint disease (DJD).  After a review of the claims file and an in-person examination, the VA examiner opined that it was not likely that the Veteran's left shoulder disability had its clinical onset during active service or was related to any in-service disease, event, or injury, to include as a result of the Veteran's reported repeated lifting of heavy ammunition crates and strenuous physical training.  The examiner noted that the STRs did not reflect any treatment for any left shoulder issues.  Furthermore, the VA examiner indicated that at the time of the VA examination, it had been 14 years since the Veteran was discharged from the military, and there had been no chronological new supporting evidence that the Veteran was seen, or treated, on a consistent basis for a left shoulder issue.  The VA examiner concluded that the Veteran most likely had a left shoulder strain that most likely occurred outside of service either in the Veteran's work-force, or during some other activity of daily living.  

Upon review of the evidence of record, the Board finds that service connection for a left shoulder disability is not warranted.

As an initial matter, the Board finds that the Veteran has a current diagnosis of left shoulder sprain and AC DJD, and thus meets the first element of a current disability.  

With regard to service connection on a presumptive basis, the Board notes that arthritis (DJD) is one of the chronic diseases listed under 38 C.F.R. § 3.309(a), and must be considered.  Regulations provide that where the chronic disease manifests to a degree of 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1110, 1112; 38 C.F.R. §§ 3.307, 3.309.

Here, there is no competent evidence that DJD of the left shoulder manifested within one year of separation from service.  As noted, the medical evidence of record indicates that DJD was first diagnosed in January 2015, 15 years after separation from service.  Consequently, entitlement to service connection on a presumptive basis must be denied.

Nevertheless, the presumptive service connection statutes and regulations do not foreclose proof of direct service connection; a claimant may prove causation.  38 C.F.R. § 3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (1994).  

With respect to the second element, the Veteran provided testimony of in-service complaints of pain and self-medication/treatment of his left shoulder while stationed at Johnston Atoll.  Although the Veteran is competent to report his symptoms, the Board does not find his statements regarding the onset and chronicity of his left shoulder problems to be credible, as they are inconsistent with the contemporaneous medical evidence of record.  See McLendon v. Nicholson, 20 Vet. App. 79, 84 (2006); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997).

Specifically, the Veteran underwent numerous periodic medical examinations during service, all of which produced normal clinical findings related to his left shoulder and contained no mention or complaint of left shoulder pain or problems.  The Board acknowledges that the Veteran's STRs and post-service medical records contain several notations reflecting complaint of and treatment for various other ailments such as skin problems, ankle pain, and back pain.  However, the STRs and post-service treatment records are silent regarding any left shoulder complaints.  The Veteran's numerous examinations support this observation, as does the January 2015 VA medical opinion.  As such, the Board finds that the Veteran did not experience an in-service left shoulder injury or disease. 

In addition, with respect to the nexus element, the January 2015 VA examiner opined that the Veteran's left shoulder disability was less likely than not (less than 50 percent probability) incurred in or caused by military service, but more likely due to post-service employment.  Specifically, the VA examiner noted that the Veteran had not sought treatment for a left shoulder problem during service or thereafter, and that a left shoulder disability was first diagnosed in 2015, 15 years after separation.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Thus, after a review of the entirety of the evidence of record, and careful consideration of the benefit-of-the doubt rule, the Board finds that entitlement to service connection for a left shoulder disability cannot be granted on a direct basis.  As discussed, the Veteran's claim fails because there is no credible evidence of a chronic disability arising from his time in service, specifically when he was stationed at Johnston Atoll, and no competent evidence of a nexus between the Veteran's current left shoulder disability and any in-service incident.

As such, the preponderance of the evidence is against the claim for service connection for a left shoulder disability, and the benefit-of-the-doubt rule is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a left shoulder disability is denied. 


REMAND

In December 2014, the Veteran's claim for service connection for a skin disability, including as a result of exposure to ionizing radiation and/or mustard gas, was remanded for an addendum opinion.  The Board instructed the examiner to address the Veteran's lay statements attributing rash, impetigo, tinea corporis, eczema, cysts, and staph infections to service; and the Veteran's contentions that his skin disability could be the result of exposure to radiation or mustard gas.  

Pursuant to the December 2014 remand, the Veteran was scheduled for a VA dermatology examination.  In January 2015 the VA examiner indicated a diagnosis of nevi (moles) only and opined that the Veteran's skin disability was less likely than not (less than 50 percent probability) incurred in or caused by military service and less likely than not related to any disease, event, or injury as a result of exposure to radiation or mustard gas.  The examiner stated that on the separation examination, the Veteran indicated that he did not have any skin problems.  The examiner noted that moles were common and that the Veteran did not have any other skin conditions at the time of the VA examination.  When asked to specifically address the findings of nevi, rash, impetigo, and tinea corporis during service, the VA examiner stated that there was not ample evidence to support the claim. 

The Board finds that the VA examiner's rationale is inadequate as it failed to provide a thorough rationale for his conclusion.  The evidence of record contains numerous complaints and diagnoses of skin disorders.  A thorough review of the STRs reflects that the Veteran had staph infections, and symptoms of nodules, bumps, rashes, and yellow crusting on the skin.  Thorough reviews of the private medical records reflect that the Veteran received surgery for cyst removals, and had symptoms of bumps and rashes.  The VA examiner did not address the various skin disorders for the entire period on appeal (from 2009 to the present) and did not provide a rationale for his conclusion that the skin conditions were not related to radiation or mustard gas.  As such, a remand is necessary to obtain an addendum opinion.  See Barr, 21 Vet. App. at 312; McClain v. Nicholson, 21 Vet. App. 319 (2007). 

Although the Veteran has attributed his claimed skin disability to exposure to radiation and/or mustard gas, it is unclear whether he suffers from a disability that may be attributed to exposure to either agent, or whether he has indeed suffered such exposure.  Before development is conducted to determine the claimed exposure, the VA addendum opinion should be conducted to specifically determine whether service connection may be awarded for any of the Veteran's skin disorders diagnosed during the appeal period based on such exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange to obtain an addendum opinion from the January 2015 VA examiner.

If that individual is no longer employed by VA or is otherwise unavailable, document that fact in the record, and arrange to obtain an addendum opinion from an appropriate physician based on claims file review (if possible).  Only arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the individual designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA) must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented medical history and assertions.  

If the Veteran is examined, all indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report).

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current skin disability or residual had its clinical onset during active service or is related to any in-service disease, event, or injury, to include as a result of described exposure to radiation or mustard gas. 

The examiner must provide a rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  The examiner should specifically address the findings of nevi, rash, impetigo, and tinea corporis during service and whether they related to the Veteran's diagnosed skin disorders during the appeal period, to include staph infections and symptoms of nodules, bumps, rashes, and yellow crusting on the skin.  

2.  If medical evidence suggests that the Veteran has a disability for which service connection may be granted based on exposure to radiation (including ionizing) and/or mustard gas, take all appropriate measures to verify any such exposure. 

If any necessary information to verify exposure is missing from the record, request that the Veteran provide the necessary information.

3.  Finally, readjudicate the claim on appeal.  If the benefits sought on appeal are not granted in full, provide the Veteran and his representative with a supplemental statement of the case.  Then, return this appeal to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


